EXHIBIT 10.1

 

This Agreement was provided for review on June 10, 2009. Mr. Olson has 21 days
from such date to consider this Agreement, to discuss it with an attorney if he
chooses and to decide whether to sign this Agreement. If Mr. Olson signs and
returns this Agreement, it will bind both Mr. Olson and Occidental unless Mr.
Olson revokes it as provided in Paragraph 13.

 

 

THIS AGREEMENT (this “Agreement”), is entered into as of the Effective Date (as
defined in Paragraph 1), by and between Occidental Petroleum Corporation, a
Delaware corporation (“Occidental”), and R. Casey Olson (“Mr. Olson”), based
upon the following:

 

 

A.

Mr. Olson has been employed as a full-time employee of Occidental or its
affiliates since February 1, 1997; and

 

 

 

 

B.

The parties desire to provide for Mr. Olson’s retirement from employment.

 

In consideration of the mutual promises contained in this Agreement, the parties
agree as follows:

 

1.

Effective Date of Agreement: This Agreement will take effect at 12:00 a.m. on
the eighth day after Mr. Olson signs this Agreement (the “Effective Date”),
unless Mr. Olson revokes it as provided in Paragraph 13. If this Agreement does
not take effect, Mr. Olson’s employment will end on the Retirement Date and he
will not receive any Retirement Payments.

 

 

2.

Retirement and Retirement Date: Mr. Olson’s employment by Occidental will end at
11:59 p.m. on December 31, 2009 (“Retirement Date”), until which time,
Occidental expects, subject to the same discretion Occidental currently has,
that Mr. Olson will remain an Executive Vice President with the same salary and
benefits as he currently enjoys.

 

 

3.

Retirement Payments: If this Agreement becomes effective as provided in
Paragraphs 1 and 13, Occidental shall provide Mr. Olson with payments
(“Retirement Pay”) as follows:

 

 

(a)

Mr. Olson will receive Retirement Pay for the period that begins at 12:00 a.m.
on January 1, 2010 and concludes at 11:59 p.m. on December 31, 2010 (“Retirement
Pay Period”).

 

 

 

 

(b)

Mr. Olson’s Retirement Pay will be the periodic amount of Eighteen Thousand
dollars ($18,000), which would be Four Hundred, Thirty-two Thousand dollars
($432,000) annually, reduced by appropriate deductions for applicable taxes and
any medical and dental coverage. Mr. Olson’s Retirement Pay will be paid to him
semi-monthly, by using his choice of direct deposit or by check mailed to the
address on file or to another address that he identifies pursuant to Paragraph
17.

 

 

 

 

(c)

Notwithstanding his retirement, if Occidental selects him for participation, Mr.
Olson will be paid pursuant to the terms of the Executive Incentive Compensation
Plan the amount that the Executive Compensation and Human Resources Committee
(the “Committee”) approves. Payment, if any, will be made as required by such
Plan no later than March 15, 2010.

 

 

 

 

(d)

In recognition of the forfeiture of Performance Stock Awards (“PSAs”), Total
Stockholder Return Incentive Awards (“TSRIs”) and Return on Equity Awards
(“ROEIs”) (collectively, “Forfeited Awards”) as provided in the applicable award
agreement as a result of Mr. Olson’s retirement and as detailed in Attachment A
to this Agreement, Mr. Olson will receive as Retirement Pay with respect to each
such award the payments, subject to withholding for applicable taxes, described
in clauses (i), (ii), (iii) and (iv) below, which payments shall be made in the
same year as the payments of such Forfeited Awards otherwise would have been
made:

 

 

(i)

a cash payment in February 2011, with respect to the forfeited PSAs that would
have been paid in each of those years. Payment in each case shall be made as
promptly as practicable on or after February 1 of each such year, at
approximately the same time as

 

 

Page 1 of 11



payment of the corresponding Forfeited Award would have been made following
certification in February by the Committee of the performance level achieved by
Occidental with respect to such PSA, but in no case before the date of such
certification or later than December 31 of the applicable year.

 

Each such cash payment will equal:

 

the product of:

 

 

(1)

the forfeited portion of the PSA that would otherwise have been paid in the
relevant year, and

 

 

 

 

(2)

the payout percentage certified by the Committee for the Forfeited Award; and

 

 

 

 

(3)

the closing price on the date such Forfeited Awards would have vested of one
share of Occidental’s common stock, $0.20 par value (“Common Stock”).

 

 

(ii)

a cash payment in July 2010 and 2011, and, if Mr. Olson is granted ROEIs in July
2009, in any applicable subsequent years, with respect to the forfeited ROEIs
that would have been paid in each of those years. Payment in each case shall be
made as promptly as practicable on or after July 1 of each such year, at
approximately the same time as payment of the corresponding Forfeited Award
would have been made following certification in July by the Committee of the
performance level achieved by Occidental with respect to such ROEI, but in no
case before the date of such certification or later than December 31 of the
applicable year.

 

Each such cash payment will equal:

 

the product of:

 

 

(1)

the forfeited value of the ROEIs that would otherwise have been paid in the
relevant year, and

 

 

 

 

(2)

the payout percentage certified by the Committee for the Forfeited Award.

 

 

(iii)

a cash payment in July 2011 and 2012, and, if Mr. Olson is granted TSRIs in July
2009, in any applicable subsequent years, with respect to the forfeited TSRIs
that would have been paid in each of those years. Payment in each case shall be
made as promptly as practicable on or after July 1 of each such year, at
approximately the same time as payment of the corresponding Forfeited Award
would have been made following certification in July by the Committee of the
performance level achieved by Occidental with respect to such TSRI, but in no
case before the date of such certification or later than December 31 of the
applicable year.

 

Each such cash payment will equal:

 

the product of:

 

 

(1)

the forfeited portion of the TSRI that would otherwise have been paid in the
relevant year, and

 

 

 

 

(2)

the payout percentage certified by the Committee for the Forfeited Award, and

 

 

 

 

(3)

the closing price on the date such Forfeited Awards would have vested of one
share of the Common Stock.

 

 

Page 2 of 11



 

(iv)

a cash payment in (i) January, April, July and October of 2010 and 2011, and
(ii) January, April and July of 2012, and, if Mr. Olson is granted TSRIs in July
2009, in any applicable subsequent years, with respect to the dividend
equivalents that would have been paid with respect to the Forfeited Awards in
each of those years. Payment in each case shall be made as promptly as
practicable on or after January 1, April 1, July 1 and October 1 of each such
year, at approximately the same time as payment of the dividend equivalents with
respect to the corresponding Forfeited Award would have been made, but in no
case later than December 31 of the applicable year.

 

 

(e)

If Mr. Olson is a “specified employee” as defined by Section 409A of the U.S.
Internal Revenue Code and the regulations and guidance promulgated thereunder
(collectively, “Section 409A”), payment of his Retirement Pay under Paragraph
3(b) will not begin until the seventh month that begins after his Retirement
Date. Mr. Olson’s first installment payment will include a lump sum payment for
the portion of the Retirement Pay that would have been paid through the date of
such payment had Mr. Olson not been a specified employee. The determination of
whether Mr. Olson is a specified employee will be made pursuant to any rules
adopted for such purposes by Occidental’s Board of Directors. This delay shall
also apply with regard to any reimbursement or payment or the provision of any
benefit under this Agreement that is considered deferred compensation under
Section 409A payable on account of a “separation from service” (as distinguished
from, for instance, at a specified time or on a fixed schedule as described
under Treas. Reg. § 1.409A-3(a)(4) and -3(i)) and that is not exempt from
Section 409A as involuntary separation pay or a short-term deferral (or
otherwise).

 

 

 

 

(f)

Should Mr. Olson die before all payments contemplated by this Paragraph 3 have
been made, the remaining payments will continue for the benefit of his heirs and
will be made at the times specified in this Paragraph.

 

 

 

 

(g)

During the Retirement Pay Period Mr. Olson will be reasonably available as
necessary, at no additional cost to Occidental, to assure a smooth transition,
or assist in matters relating to projects or events occurring while Mr. Olson
was employed by Occidental; provided, however, Occidental will reimburse Mr.
Olson for the travel and other expenses incurred by him in connection with
providing such assistance and, in connection with any such travel, will provide
him with Occupational Accidental Death and Dismemberment Insurance consistent
with similar insurance that Occidental provides to its employees at the time.
Occidental will not request Mr. Olson to provide services in excess of 375 hours
per year except pursuant to an agreement between the parties reasonably
acceptable to each. No such agreement is contemplated at present.

 

4.

Medical and Dental Benefits: Any benefits provided pursuant to this Paragraph 4
will be subject to the terms and conditions governing the applicable medical,
dental or retiree medical benefit plan, including, without limitation, the right
of Occidental to modify, amend, change or terminate such plan.

 

 

(a)

Medical Coverage: Provided that Mr. Olson is a participant in the medical plan
on the Retirement Date, Mr. Olson and any enrolled dependents may continue to
participate during the period that commences at 12:00 a.m. on January 1, 2010
and ends at midnight on October 31, 2010 (the “Medical Coverage Period”). During
the Medical Coverage Period, Mr. Olson and any enrolled dependents may continue
to participate in the medical plan at the active participant rate, but on an
after-tax basis, for the same coverage then in effect or as changed in the
future for active participants. At the end of the Medical Coverage Period, if
Mr. Olson is then enrolled in the plan, he will be eligible for Consolidated
Omnibus Budget Reconciliation Act (“COBRA”) coverage, at his sole expense, for
the period established by COBRA.

 

 

 

 

(b)

Dental Coverage: Provided that Mr. Olson is a participant in the dental plan on
the Retirement Date, Mr. Olson and any enrolled dependents may continue to
participate during the Medical Coverage Period at the active participant rate,
but on an after-tax basis, for the same coverage then in effect or as changed in
the future for active plan participants. After the Medical Coverage Period, Mr.
Olson will be eligible for COBRA coverage, at his sole expense, for the period
established by COBRA.

 

 

Page 3 of 11



 

(c)

Retiree Medical Coverage: Mr. Olson's eligibility for retiree medical coverage
and the monthly amount payable for such coverage will be determined based on his
age and years of service as if he continued to be an employee throughout the
Medical Coverage Period. If on the last day of the Medical Coverage Period, Mr.
Olson (1) has at least 30 years of eligible service, (2) is at least age 50, has
at least 5 years of eligible service with combined age and service of 65 years
or more, or (3) otherwise satisfies the eligibility requirements under the
Occidental medical plan, Mr. Olson will be eligible to receive retiree medical
coverage beginning on the first day of the month following the Medical Coverage
Period if he is then age 55 or older (if he is not then age 55, he will be
eligible on the first day of the month on or after his 55th birthday) under the
terms of the Occidental medical plan in effect at that time, subject to any
future changes. Immediately prior to commencing retiree medical coverage under
the Occidental medical plan, Mr. Olson must be enrolled in an
Occidental-sponsored medical plan or covered under another group medical plan.
For purposes of determining Mr. Olson's required contribution to the cost of
retiree medical coverage, he will be deemed to have 80 years of combined age and
service.

 

 

5.

Other Benefit Plans and Programs: Except as expressly provided in Paragraph 4
and this Paragraph 5, commencing the first day after his Retirement Date, Mr.
Olson will not be eligible to participate in any employee benefit or
compensation plans or programs offered by Occidental. Any benefits or
compensation will be subject to the terms and conditions governing the
applicable benefit or compensation plan, including, without limitation, the
right of Occidental to modify, amend, change or terminate such plan.

 

 

(a)

Occidental Savings Plan (401(k)) and Retirement Plan: After his Retirement Date:
(i) Mr. Olson will be eligible to receive distributions or make withdrawals from
the Occidental Savings Plan (401(k)) and Occidental Retirement Plan in
accordance with the terms of such plans, and; (ii) Mr. Olson will not be
eligible to make or receive contributions to such plans.

 

 

 

 

(b)

Deferred Compensation Plans, Deferred Stock Programs and Supplemental Retirement
Plans (“Deferral Arrangements”): If Mr. Olson is a participant in any of the
Deferral Arrangements, he will receive distributions according to the provisions
of the applicable Deferral Arrangement. Mr. Olson will not be eligible to make
or receive further contributions to such Deferral Arrangements. If Mr. Olson has
been designated as a “specified employee” as defined by Section 409A and
pursuant to any rules adopted for such purpose by Occidental’s Board of
Directors in accordance with the requirements of Section 409A, Mr. Olson may not
receive certain distributions from Deferral Arrangements within six months of
Mr. Olson's Retirement Date.

 

 

 

 

(c)

Health Savings Account (“HSA”): If Mr. Olson participates in a high deductible
health plan and Mr. Olson also elects to contribute to an HSA, Occidental
contributions and automatic payroll deductions for Mr. Olson's HSA will cease as
of his Retirement Date. After his Retirement Date, Mr. Olson may contribute
directly to his HSA provider.

 

 

 

 

(d)

Flexible Spending Account (“FSA”): If Mr. Olson contributes to either the Health
Care Spending Account FSA or the Dependent Care Spending Account FSA, or both,
Mr. Olson's automatic pre-tax payroll contributions will cease as of his
Retirement Date. Eligible expenses incurred through his Retirement Date up to
the balance in Mr. Olson's account with respect to dependent care expenses and
up to the amount he elected for the year for eligible health care expenses may
be submitted for reimbursement. After his Retirement Date, Mr. Olson will be
eligible to continue participation in the FSA through COBRA coverage, on an
after-tax basis, for the period established by COBRA.

 

 

 

 

(e)

Incentive Compensation: The vesting, forfeiture and right to exercise or receive
any outstanding incentive compensation or awards will be governed by the terms
and conditions of Mr. Olson’s award agreements (including any terms and
conditions required to be accepted online for the award to become effective)
and, if there is no award agreement or online terms and conditions, then by the
terms and conditions of the applicable incentive plan.

 

 

Page 4 of 11



 

(f)

Group Excess Liability Insurance: Occidental will continue to provide Mr. Olson
with group excess liability insurance coverage through June 30, 2010, on the
same terms and conditions on which it provides such insurance to its senior
executives.

 

 

 

 

(g)

Tax Preparation and Financial Planning: Mr. Olson will have the right to receive
reimbursement for financial planning and investment advice, including legal
advice related to tax and financial matters, up to the unused amounts allocated
for him in 2009. Requests for such reimbursements must be made by Mr. Olson no
later than March 1, 2010 so that the reimbursement can be made by March 15,
2010. Any amounts not actually reimbursed by March 15, 2010 shall be forfeited.

 

 

 

 

(h)

No Other Retirement Benefits: Notwithstanding anything in this Agreement to the
contrary, Mr. Olson hereby acknowledges and agrees that this Agreement is in
lieu of and automatically disqualifies Mr. Olson from participating in all
plans, programs or arrangements of separation, severance, termination or pay
continuation announced or maintained heretofore or hereafter by or on behalf of
Occidental or its affiliates, except as expressly provided in this Agreement. In
the event payments made under this Agreement are substitutes for payments under
any other plan, program, or arrangement that constitute deferred compensation
under Section 409A, the applicable payment terms of this Agreement have been
made consistent with the payment provisions of such other plan, program, or
agreement to the extent required by Section 409A.

 

 

6.

Confidential Information: Mr. Olson agrees that he will continue to comply after
his Retirement Date with any existing agreement with or for the benefit of
Occidental or its affiliates or between Occidental or its affiliates and any
third party for the benefit of the third party regarding confidential or
proprietary information, including trade secrets and patents. Additionally,
except as permitted by law, Mr. Olson agrees that he will not divulge to any
person, business, firm, corporation or government entity, nor use to the
detriment of Occidental, or any of its subsidiaries and affiliates, nor use in
any business, venture, or any organization of any kind, or in any process of
manufacture, production or mining, at any time during the term of this Agreement
or anytime thereafter:

 

 

(a)

Any trade secrets of Occidental or its subsidiaries or affiliates in any form,
including, without limitation, all graphic material, forms, documents, data and
information; and

 

 

 

 

(b)

Any confidential information of Occidental or its subsidiaries or affiliates in
any form, including, without limitation, inventions, discoveries, improvements,
methods, technology, business plans, environmental plans, procedures and
practices, enterprises, manufacturing information, purchasing information,
negotiations with any third parties, plant design or operation, financial
results, medical records or information, or any other confidential information
of Occidental or its subsidiaries or affiliates affecting or concerning any
aspect of the business or operations of Occidental or its subsidiaries
affiliates or any of its or their directors, officers or employees, developed,
acquired, used by, disclosed to or discovered by Mr. Olson during his employment
by Occidental.

 

7.

Return of Property: Mr. Olson agrees to return to Occidental on or before the
Retirement Date, all originals, copies, and all electronic or digitally created
or stored originals and copies of Occidental’s and its subsidiaries’ and
affiliates’ property in his possession or under his control, including, without
limitation all Occidental keys, security passes, directories, policies,
procedures, manuals, reports, organization charts, documents, records and files,
including without limitation all information of the type described in Paragraphs
6(a) and (b). Notwithstanding the other provisions of this Paragraph 7, for the
convenience of Occidental in facilitating the transition contemplated by
Paragraph 3(g), Mr. Olson shall keep the laptop, cellular phone and Blackberry
issued to him by Occidental and currently in his possession, including the
email, internet and telephone services associated with such devices for the
duration of the Retirement Pay Period. At the end of the Retirement Pay Period,
Mr. Olson shall be permitted to keep such laptop, cellular phone and Blackberry;
provided that he arranges to permanently delete all confidential information and
licensed software contained on such devices before the end of Retirement Pay
Period and provided further that if Mr. Olson has been designated as a
“specified employee” as

 

 

Page 5 of 11



defined by Section 409A, and pursuant to any rules adopted for such purpose by
Occidental’s Board of Directors in accordance with the requirements of Section
409A, the parties will treat the transfer of such devices (and the payment of
the related services) as being subject to the exception in regulation section
1.409A-1(b)(9)(v)(D) (or any successor provision), to the extent that the
transfer of such devices (or the payment of the related services) is taxable to
him.

 

8.

Disclosure and Non-Disparagement: Mr. Olson will not disclose the terms and
conditions of this Agreement to anyone other than his immediate family,
accountant, or attorney or as directed by lawful court order. Except as
permitted by law, Mr. Olson will not make any derogatory, defamatory or negative
statement about the oil and gas industry, Occidental or any of its affiliates,
officers, directors, or employees, including to the press, electronic media, to
any part of the investment community, or to any person connected with, employed
by or having a relationship to any of them.

 

 

9.

Waiver and Release: Mr. Olson absolutely and forever releases and discharges
Occidental and its past and present subsidiaries and affiliated entities and
each of their shareholders, officers, directors, employees, insurance carriers,
predecessors and successors, assigns, agents, attorneys, representatives, heirs,
benefit plans, and administrators (referred to collectively as “Occidental
Releasees”) and each of them from all Mr. Olson's claims for relief, causes of
action, liabilities, debts, liens, expenses, damages, judgments, attorneys’ fees
and costs of whatever kind or nature whatsoever, whether arising in law or
equity, whether currently known or unknown, or later discovered by Mr. Olson,
that Mr. Olson has, may have or claims to have against Occidental Releasees,
individually or collectively, arising out of, relating to, or resulting from any
acts or omissions occurring prior to the execution of this Agreement, including
without limitation, such acts or omissions arising out of, relating to or
resulting from Mr. Olson's employment, termination of employment or any
compensation, benefits or any other terms or conditions of that employment with
Occidental or its past and subsidiaries and affiliated entities (referred to
collectively as “Released Claims”). Mr. Olson represents that he is unaware of
any workers’ compensation claim brought on his behalf or any facts on which such
a claim could be brought.

 

 

(a)

Mr. Olson's Released Claims include but are not limited to all claims arising
out of any express or implied agreement, or any California, Texas, New York, or
other state, municipal, local, Federal or foreign constitution, statute,
regulation or ordinance, order, public policy or common law, examples of which
include, without limitation: Title VII of the Civil Rights Act of 1964; Civil
Rights Act of 1991; Civil Rights Act of 1866; Equal Pay Act; Age Discrimination
in Employment Act of 1967; Employee Retirement Income Security Act of 1974;
Americans with Disabilities Act; Family and Medical Leave Act of 1993; United
States Executive Orders 11246 and 11375; Regulations of the Office of Federal
Contract Compliance Program; Rehabilitation Act of 1973; Worker Adjustment
Retraining and Notification Act; New York Human Rights Laws; Texas Commission on
Human Rights Act; Texas Labor Code Section 21.001 et seq.; California Government
Code Section 12900 et seq.; all provisions of the California Labor Code; orders
of the California Industrial Welfare Commission; and all of the foregoing as
they may have been amended.

 

 

 

 

(b)

Mr. Olson's Released Claims do not include obligations created by this Agreement
or any existing rights to indemnity pursuant to statute, contractual indemnity,
or By-law provisions of Occidental or any of its subsidiaries and affiliated
entities.

 

10.

Laws With Respect to Releases: There are laws that may invalidate releases of
claims that are unknown to the releasing party. By signing this Agreement, Mr.
Olson agrees to waive any protection to which he may otherwise be entitled
against any Occidental Releasees by virtue of any such law. In particular, and
not by way of limitation, Mr. Olson represents and acknowledges that he is
familiar with Section 1542 of the California Civil Code, which provides as
follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

 

Page 6 of 11



Mr. Olson waives and relinquishes any rights and benefits that he has or may
have against Occidental Releasees individually and collectively under Section
1542 of the California Civil Code, or any similar applicable statute to the full
extent permitted by law.

 

11.

Entire Agreement: This Agreement, together with the agreements referred to in
Paragraph 6 and Attachment A to this Agreement, contain the entire agreement and
understanding between the parties concerning the subject matter of this
Agreement. Each party represents to the other that this Agreement is executed
without reliance on any inducement or representation by anyone except as stated
in this Agreement. This Agreement can only be modified by a writing, signed by
Mr. Olson and Occidental.

 

 

12.

Dispute Resolution: Any claim or controversy that arises between Mr. Olson and
Occidental or any of its subsidiaries or affiliates shall be decided exclusively
by final and binding arbitration, including without limitation, any claims
arising out of or relating to the interpretation, enforcement, alleged breach,
or the subject matters of this Agreement, claims by Mr. Olson against any
Occidental Releasees, and to the full extent permitted by law, any claims
arising out of local, state, federal and foreign common law, statutes and
ordinances. In exchange for the benefits of mutual and binding arbitration, Mr.
Olson and Occidental are waiving the right to bring a claim against the other in
a court that would be tried before a judge or jury. Mr. Olson and Occidental and
its subsidiaries and affiliates retain any rights to injunctive relief that may
be available under applicable laws. Notwithstanding the foregoing, any dispute
or claim in connection with the receipt of benefits under any
Occidental-sponsored benefit plans shall be governed exclusively by the claims
procedures under the applicable plan.

 

The arbitration will be conducted by a single arbitrator, in California, in
accordance with the procedures required by the law of such state, and to the
extent not inconsistent with applicable law, the following will govern
arbitration hereunder:

 

 

(a)

Commencing Arbitration: The National Rules for the Resolution of Employment
Disputes of the American Arbitration Association (“AAA”) will apply. The party
seeking arbitration will provide written notice, respectively, to the General
Counsel of Occidental or to Mr. Olson stating the issues to be arbitrated and a
summary of the facts on which the claims are based. The parties will attempt to
select a mutually acceptable arbitrator within 21 days after receipt of the
written notice. If they are unable to agree, the arbitrator will be selected
from a list of nine potential arbitrators recommended by AAA at the request of
either party. The arbitrator will be an attorney with experience in the
employment field or a retired judge.

 

 

 

 

(b)

Power of the Arbitrator: The arbitrator may award any form of remedy or relief
(including injunctive relief) that would otherwise be available in court. Any
award pursuant to said arbitration shall be accompanied by a written opinion of
the arbitrator setting forth the reasons for the award. The award rendered by
the arbitrator shall be conclusive and binding upon the parties hereto, and
judgment upon the award may be entered, and enforcement may be sought in, any
court of competent jurisdiction.

 

 

 

 

(c)

Expense of Arbitration: To the extent required under applicable law, Mr. Olson’s
responsibility for payment of the neutral arbitrator’s fees and expenses shall
be limited to an amount equal to the filing fee that would be required for a
state trial court action and Occidental shall pay all remaining fees and
expenses of the arbitrator. Unless otherwise required under applicable law, the
expenses of the arbitrator (including compensation) shall be borne equally by
the parties and each party shall pay its own expenses of arbitration. Any
controversy regarding the payment of fees and expenses under this arbitration
provision shall be decided by the arbitrator. Payment of any fees or expenses by
Occidental that is required under this Paragraph 12(c) and that is not exempt
from Section 409A shall comply with Section 409A’s requirements for
reimbursement or in-kind benefit plans, as set forth in regulation section
1.409A-3(i)(1)(iv) (or any successor provision). For purposes of satisfying such
requirements under Section 409A, the following rules shall apply but only to the
extent that the payment under this Paragraph 12(c) is subject to Section 409A,
(i) any payment by Occidental that is otherwise required by Paragraph 12(c)
shall be made during the period not longer than Mr. Olson’s lifetime plus 20
years, (ii) the amount of payments made during one taxable year of Mr. Olson
shall not affect

 

 

Page 7 of 11



the amount of such payments in any other taxable year; (iii) a payment shall be
made by the last day of Mr. Olson’s taxable year following the taxable year in
which the expense was incurred and (iv) Mr. Olson’s right to payments by
Occidental under this Paragraph 12(c) shall not be subject to liquidation or
exchange for any other benefit.

 

13.

Acknowledgment With Respect to Releases/Effective Date: Mr. Olson acknowledges
and agrees that the releases given above include a waiver and release of any and
all claims which he has or may have against Occidental and Occidental Releasees,
individually and collectively, including, without limitation, any and all claims
under the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C.
§621 et seq. The waivers and releases above are given only in exchange for
consideration (something of value) in addition to anything of value to which Mr.
Olson is otherwise already entitled. The waiver and releases set forth above do
not waive rights or claims that may arise after the date on which Mr. Olson
signs this Agreement. Mr. Olson acknowledges that:

 

 

(a)

he has carefully read and fully understands all of the terms and provisions of
this Agreement;

 

 

 

 

(b)

This Agreement is written in a manner calculated to be and is understood by him;

 

 

 

 

(c)

he knowingly and voluntarily waives and releases his rights and claims and
agrees to all of the terms and provisions of this Agreement;

 

 

 

 

(d)

he knowingly and voluntarily intends to be legally bound by all of the terms and
provisions of this Agreement;

 

 

 

 

(e)

he was previously advised, and is hereby advised in writing to consult with an
attorney of his choice before executing this Agreement;

 

 

 

 

(f)

he has a full 21 days from the date he is presented with this Agreement to
consider whether or not to sign this Agreement; and

 

 

 

 

(g)

To the extent he executes this Agreement before the expiration of the 21-day
period, he does so knowingly and voluntarily.

 

Mr. Olson has the right to cancel and revoke this Agreement during the seven
calendar days following the day on which he executes this Agreement as evidenced
by the date beneath his signature. This Agreement shall not become effective,
and no money or other consideration shall be paid hereunder, and no other
Occidental duty hereunder will arise until the expiration of such seven-day
period. In order to revoke this Agreement, Mr. Olson must deliver to Martin
Cozyn, prior to the expiration of said seven-day period, a written notice of
cancellation. In accordance with Paragraph 1, this Agreement shall take effect
at 12:00 a.m. on the eighth day after Mr. Olson signs this Agreement, provided
he has not revoked the Agreement.

 

14.

Severability: If any part of this Agreement, with the exception of Paragraphs 2,
3, 4, 5, 9, 10 and 13, is held by any tribunal of appropriate jurisdiction to be
invalid or unenforceable, that part shall be stricken from this Agreement and
all other terms of this Agreement shall remain in full force and effect to the
full extent permitted by law. Paragraphs 2, 3, 4, 5, 9, 10 and 13 are the
essence of this Agreement and should any part of these paragraphs be deemed
invalid or unenforceable, this Agreement shall be null and void and any
consideration received under this Agreement shall be returned to Occidental.

 

 

15.

Successors: This Agreement shall be binding upon Mr. Olson, his heirs, executors
and assigns and upon Occidental, and all of its successors and assigns.

 

 

16.

Governing Law/Compliance with Law: This Agreement shall be governed by, and
construed in accordance with, the laws of the State of California, without
giving effect to any choice of law rules or principles thereof, and shall be
construed according to its ordinary meaning and not for or against either party.
Notwithstanding the foregoing, this Agreement shall be interpreted in accordance
with all applicable requirements of the U.S. Internal Revenue Code, Section
409A, and any distribution, acceleration or election feature of this Agreement
subject to Section 409A that could result in the early

 

 

Page 8 of 11



inclusion in gross income shall be deemed restricted or limited to the extent
necessary to avoid such result.

 

17.

Address for Communications: Mr. Olson shall keep Occidental informed of (i) his
official residence address for purposes of communications pursuant to this
Agreement and under benefit plans and (ii) his designated bank account if he
chooses to receive payments pursuant to this Agreement through direct deposit.
Mr. Olson's current designated address is:

 

 

18.

No Admission of Liability: This Agreement does not constitute an admission by
any party hereto of wrongdoing or liability and it shall not be construed as
such.

 

 

19.

No Attorneys’ Fees or Costs: Each party to this Agreement shall bear its own
attorney fees and costs of any kind incurred in connection with the negotiation,
review and finalization of this Agreement.

 

 

20.

Indemnification. To provide Mr. Olson with specific contractual assurance that
the indemnification protection provided by the By-Laws of Occidental will be
available to Mr. Olson after his Retirement Date (regardless of, among other
things, any amendment to or revocation of such By-Laws or any change in the
composition of Occidental’s Board of Directors or any acquisition transaction
relating to Occidental), Occidental agrees to the indemnification of and the
advancing of expenses to Mr. Olson on the same terms and conditions as set forth
in the form of Indemnification Agreement approved by Occidental’s Stockholders
at the 1987 Annual Meeting of Stockholders, which terms and conditions are
incorporated herein by reference, and, to the extent insurance is maintained, to
provide for the continued coverage of Mr. Olson under Occidental’s directors’
and officers’ liability insurance policies. Notwithstanding the foregoing, to
the extent any indemnification payment is subject to Section 409A, it shall
comply with such requirements, including Section 409A’s requirements for
reimbursement or in-kind benefit plans, as set forth in regulation section
1.409A-3(i)(1)(iv) (or any successor provision). For purposes of satisfying such
requirements, the rules set forth in Paragraph 12(c) shall apply.

 

 

21.

Return of Incorrect Payments: If Mr. Olson receives Retirement Pay, benefit
award amounts (in cash or equity), distributions of deferred amounts or other
property from Occidental or its affiliates to which Mr. Olson is not entitled
hereunder or which otherwise should have been withheld for taxes or otherwise,
then, and in such event, Mr. Olson shall hold such Retirement Pay, benefit award
amounts, distributions or other property in trust for the benefit of, and shall
immediately pay over or deliver such property to, Occidental. If Occidental has
continuing payment obligations under this Agreement at the time such error in
payment is discovered, Occidental may offset such payment obligations against
Mr. Olson’s obligations under this Section 21, but only to the extent permitted
by Section 409A, including Treas. Reg. § 1.409A-3(j)(4)(xiii).

 

 

Page 9 of 11



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date set forth below.

 

Occidental

 

 

 

By:

/s/ MARTIN A. COZYN

 

Martin A. Cozyn

Executive Vice President, Human Resources

 

 

 

By:

/s/ R. CASEY OLSON

 

R. Casey Olson

 

 

Date:

June 12, 2009

 

 

 

Page 10 of 11



ATTACHMENT A

Forfeited Awards

R. Casey Olson

Termination Date: 1/1/2010

 

 

Performance Stock Awards

Grant
Year

Target
Share
Units

No. of
Performance
Period Days
Elapsed

Days in
Performance
Period

Prorated Target
Share Units
(Rounded to
nearest share)

Forfeited Share
Units
(Payable in $)

Certification
Date

2007

6,882

1,096

1,461

5,163

1,719

January 1, 2011

 

 

 

Return on Equity Incentive Awards*

Grant
Year

Target
Incentive
Amount

No. of
Performance
Period Days
Elapsed

Days in
Performance
Period

Prorated Incentive
Target Amount

Forfeited
Amount

Certification
Date

2007

$2,600,000

898

1,079

$2,163,855.42

$436,144.58

July 1, 2010

2008

$2,600,000

534

1,080

$1,285,555.56

$1,314,444.44

July 1, 2011

 

 

 

Total Shareholder Return Incentive Awards*

Grant
Year

Target
Shares

No. of
Performance
Period Days
Elapsed

Days in
Performance
Period

Prorated Target
Share Units
(Rounded to
nearest share)

Forfeited Share
Units
(Payable in $)

Certification Date

2007

22,607

898

1,461

13,896

8,711

July 18, 2011

2008

18,182

534

1,461

6,646

11,536

July 16, 2012

 

 

* Does not include any Return on Equity Awards and/or Total Shareholder Return
Incentive Awards that may be granted in July 2009.

 

 

Attachment "A"

11 of 11